Name: Commission Implementing Regulation (EU) No 593/2014 of 3 June 2014 laying down implementing technical standards with regard to the format of the notification according to Article 16(1) of Regulation (EU) No 345/2013 of the European Parliament and of the Council on European venture capital funds Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: free movement of capital;  technology and technical regulations;  financial institutions and credit;  economic policy
 Date Published: nan

 4.6.2014 EN Official Journal of the European Union L 165/41 COMMISSION IMPLEMENTING REGULATION (EU) No 593/2014 of 3 June 2014 laying down implementing technical standards with regard to the format of the notification according to Article 16(1) of Regulation (EU) No 345/2013 of the European Parliament and of the Council on European venture capital funds (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 345/2013 of the European Parliament and of the Council of 17 April 2013 on European venture capital funds (1),and in particular Article 16(5) thereof, Whereas: (1) Article 16(1) of Regulation (EU) No 345/2013 requires the competent authority of the home Member State of a European venture capital fund (EuVECA) to notify the competent authorities of the host Member States and the European Securities and Markets Authority (ESMA) of events related to the passport of the managers of qualifying venture capital funds. Article 21(3) of Regulation (EU) No 345/2013 also requires the competent authority of the home Member State to inform the competent authorities of the host Member States of the removal of a manager of a EuVECA from the register. (2) Taking into account that a dedicated IT tool for that notification has not yet been developed by ESMA, the use of e-mail is the most appropriate format for this type of notification among competent authorities and to ESMA. Therefore, a list of relevant e-mail addresses should be established by ESMA and made known to all competent authorities. (3) This Regulation is based on the draft implementing technical standards submitted by ESMA to the Commission. (4) Given the limited scope and impact of the format for notification and taking into account that only competent authorities are to use the specific form established, ESMA did not conduct public consultations relating to introducing this format notification. ESMA requested the opinion of the ESMA Securities and Markets Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation determines the format for notification among competent authorities and to ESMA of the supervisory information relating to the events provided for in Articles 16(1) and 21(3) of Regulation (EU) No 345/2013. Article 2 Format of the notification The competent authority of the home Member State of a European venture capital fund shall notify by e-mail the competent authorities of the host Member States and ESMA of the events set out in Articles 16(1) and 21(3) of Regulation (EU) No 345/2013, by filling in the form set out in the Annex to this Regulation. Article 3 List of e-mail addresses Each competent authority shall communicate to ESMA the relevant e-mail address for notification of supervisory information. ESMA shall make known to all competent authorities the list of relevant e-mail addresses, including the relevant e-mail address of ESMA. Article 4 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 115, 25.4.2013, p. 1. (2) Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority) (OJ L 331, 15.12.2010, p. 84). ANNEX Notification of registration of a European venture capital fund (EuVECA) manager or update of information already notified